To the extent petitioner pro se claims that her former employer, New York City Human Resources Administration (HRA), failed to reasonably accommodate her disability, this claim must fail, because at the time she made her request, Executive Law § 292 (21) did not require an employer to provide “reasonable accommodations” (see Riddick v City of New York, 4 AD3d 242, 247 [2004]). In any event, substantial evidence supports the determination that HRA was not required to provide petitioner with a job transfer as a reasonable accommodation, since petitioner failed to demonstrate that she could not perform the essential duties of her job and that she would *218be able to perform the essential duties of another job (see Pimentel v Citibank, N.A., 29 AD3d 141, 147-148 [2006], lv denied 7 NY3d 707 [2006]; Pembroke v New York State Off. of Ct. Admin., 306 AD2d 185 [2003]).
We have considered petitioner’s remaining arguments and find them unavailing. Concur—Mazzarelli, J.P., Saxe, Catterson, Renwick and Freedman, JJ.